Scott, J.
This is a proceeding instituted for the purpose of reviewing the determination of the Board of Elections that Perry Belmont was duly and legally nominated as the candidate of the Democratic party for the office of Representative in Congress for the Seventh Congressional district of this State. The district comprises parts of three assembly districts within the county of New York and the county of Richmond. The convention to nominate a candidate was duly called by the proper authorities of the Democratic party, No. 184 Hudson street being designated as the place, and Saturday, December 21, 1901, at eight o’clock n. m. as the time for holding the convention. Michael 0. Murphy was duly designated, pursuant to section 10 of the Primary Election Law, as the person to call such convention to order. The place designated for the meeting of the convention was a room belonging to the Hickory Club, of which said Murphy is president. The whole number of delegates composing the convention was two hundred and seventy-eight, of whom one hundred and thirty-eight were apportioned to the county of Richmond, and one hundred *723and forty to that portion of the district within the county of New York. The room in which the convention was called to meet was about twenty feet wide by sixty feet long. There were no seats in it, except a few chairs for the officers and newspaper reporters, the other chairs which had been in it having been removed some hours before the convention met. Admission to the room was by card, but these cards were apparently distributed with some degree of generosity, so that when the convention was called to order the room was overcrowded, there being some, and apparently many persons present who were not delegates. Before the meeting of the convention suggestions that an adjournment should be taken were made by Murphy, but were not acceded to by those to whom the suggestion was made. The convention was called to order, and in due course was organized by the election of one Walsh, as chairman, and one Willis, as secretary, with assistant secretaries' from the several assembly district delegations. The credentials of the delegates were presented and the roll of delegates begun to be called, commencing with those from Richmond county. Up to this point the proceedings had been harmonious, everything being done by unanimous consent. While the roll of the Richmond delegates was being called there was considerable noise and confusion during which several motions were made which were not put. At length, however, and before the roll was completed, a motion was made to adjourn the convention until Monday, December twenty-third. Many delegates protested against the adjournment, and a protest was also made against entertaining any motion until the roll-call had been completed. Disregarding these protests the chairman put the motion, taking a viva voce vote thereon; declared the motion carried, and immediately vacated the chair and left the hall accompanied by the secretary Willis, and part of the delegates. A number of delegates remained in the hall, elected another chairman and secretary and proceeded to carry forward the work of the convention. The police, acting under instructions from Walsh, the chairman first elected, proceeded to forcibly clear the hall, whereupon the delegates who had remained after Walsh had left adopted a resolution adjourning the convention to No. 141 Hudson street, whither they proceeded and nominated a candidate, the aforesaid Belmont, and then adjourned. The delegates who left the hall with Walsh reconvened at No. 5 Battery place on the evening of December twenty-third *724and undertook to nominate Joseph F. O’Grady. Both Belmont and O’Grady filed certificates of nomination with the Boar.d of Elections, objections were filed and a hearing had, resulting in a decision of said board in favor of Belmont. It is to review that determination that this proceeding is brought. The question involved is as to the regularity of the adjourned convention at which Belmont was nominated, for if that convention was regular and had power to nominate, the subsequent attempted nomination of O’Grady must necessarily fail. It cannot be doubted that a. majority of a convention has the right to control and direct its actions. For all practical purposes it is the convention. That there was a majority of duly elected delegates present when the chairman, Walsh, entertained and put the motion to adjourn to the twenty-third is not questioned by any one. Was that motion properly put, and if so, was it carried? To put it when and as it was put was certainly improper and irregular for, by the method adopted by Walsh, it was very difficult, if not quite impossible, to determine whether it was carried or not. The first business of a convention held under the forms of law, should be to determine the composition of the convention itself. This can only be done by ascertaining first, who are its accredited members; and secondly, how many and which of these members are present. If then a vote is to be taken upon any question which may affect the validity of the result to be attained by the convention, that vote should be taken by a call of the roll or by some other method, such as voting by delegations through a chosen spokesman, as will indicate clearly and unmistakably whether a majority have voted for or against the question. It appears that there were present in the room at this particular convention a number of persons, probably a large number who were not delegates and who had no right to participate. Upon a viva voce vote all those people might vote, and it would be impossible for the chairman to determine how many votes on one side or the. other of the question were given by delegates and how many by outsiders. His declaration, therefore, that the motion to adjourn had been carried, although it may have expressed his honest conviction that a majority of the voices were for adjournment, was not equivalent to a declaration that a majority of the delegates had ¡so voted. No one had a right to vote upon the motion to adjourn except the delegates, and it could be carried only by the vote of a majority *725of the delegates present. Since, under the conditions then prevailing, and the manner in which the vote was taken, the chairman could not possibly tell whether a majority of the delegates present had voted in favor of the motion, his declaration of the result of the vote is worthless as evidence of the fact, and the Board of Elections was justified in seeking, as the court is compelled to seek, other evidence upon the subject. Unless the motion to adjourn was properly carried the chairman could not deprive the majority of the convention of its right to go on and complete the work for which it was convened by abandoning the chair and leaving the meeting. If the motion to adjourn had not, in fact, been carried, the convention had a right to go on with its work, and, if any of the officers abandoned their offices, it had the right to elect others in their places. From the affidavits filed with the Board of Elections, and submitted on this motion, it appears that at least one hundred and forty-seven persons, claiming to have been duly chosen delegates to the convention, voted against the motion to adjourn; -remained in the hall after the chairman had declared the meeting adjourned and left the hall; elected another chairman and secretary, and proceeded to make a nomination This number constituted a majority of the delegates, and if they did in fact vote against the resolution to adjourn, the motion was never legally carried and they had a right to disregard the chairman’s declaration regarding it, and to remain and continue the convention. But it is claimed that all of- the one hundred and forty-seven persons who continued the convention were not duly chosen delegates. As to one hundred and twenty-one of them, one hundred and eight being from Richmond county, and thirteen from New York county no question is raised. It appears that at an unofficial primary election held in Richmond county, on the 19th of December, 1901, one hundred and thirty-eight delegates to the congressional convention were elected. This election was held pursuant to a call issued by the Democratic County General Committee of Richmond County, which adopted certain rules and regulations respecting such election, as authorized by chapter 473, Laws of 1899. Among these rules and regulations was one reading as follows: “ Seventh; that the power of substitution to fill any vacancy which may occur in the delegation be conferred upon the said delegates from the county of Richmond to the nominating convention aforesaid.” The chair*726man of the Democratic General Committee of Richmond County caused a written notice to he served on each delegate elected from that county, requesting him to attend a meeting of such delegates, to he held at five o’clock in the afternoon of the day appointed for the holding of the convention. One hundred and eight elected delegates attended this meeting and substitutes were elected in the places of the elected delegates who failed to attend. When the convention met two. of the elected delegates were present who had not attended the meeting in the afternoon, and their names were- replaced upon the roll of Richmond county delegates, the names of their substitutes being stricken off. It is objected that the persons thus duly chosen were not entitled to act and vote as delegates at the convention. Section 10- of the Primary Election Law provides that the “ rules and regulations of the party may provide the method of substituting delegates in a convention ”, and as has been seen the governing body of the party in Richmond county had adopted a rule providing for a substitution by a vote of the delegation. I see no reason why the delegation was not entirely justified in ascertáining in advance of the meeting what vacancies there world probably be, and making provision for filling them so that when the convention met the delegation should be complete. Of course an elected delegate was not bound to attend the preliminary meeting, and if, without attending it, he did attend the convention he would have been entitled to participate. This, however, seems to have been understood, and those who did so attend were included in the list of delegates, their substitutes standing aside. The conclusion is that the substitutes who attended and participated in the convention were duly and legally chosen, and entitled to act as delegates from Richmond county, and with the one hundred and eight from Richmond county and thirteen from Mew York county, as to the legality of whose election no question is made, constituted a majority of the convention, and voted against the adjournment, the motion was not legally carried, the convention was not adjourned, and those who remained, being a majority, had a right to go on with the business of the convention and make a nomination. As they were compelled by force to leave the room in which the convention had been called, they were justified in adjourning to any other convenient place. An objection was made upon" the argument that it did not appear that notice of the primary election in *727Richmond county for the election of delegates to the convention had been published, as required by section 4, subdivision 5, of the Primary Election Law, and hence that no delegates from Richmond county were lawfully elected. This objection, in my opinion, comes too late. It might have been made in the convention when the credentials of the Richmond county delegates were presented, but it was not. It was not presented to the Board of Elections. Non constat that if it had been, proof would not have been forthcoming that the law had been complied with in this regard. And finally this objection is not specified in the petition upon which this proceeding is founded. It follows that the convention at which Perry Belmont was nominated for Representative in Congress was the lawfully constituted Democratic convention called for the purpose of making a nomination for that office.
The Board of Elections was right in the determination at which it arrived, and that this motion must be denied.
Motion denied.